Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is responsive to the amendment filed on 12/09/2020. Thus, claims 1-23 are presently pending/under examination in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldhausen et al (2008/0203067) in views of Da Ponte et al (6175217) and Gilliland (4950863).
For claim 1, Feldhausen teaches a welding power supply (fig.1 and 5) (abstract), comprising:
an engine (12) having a first nominal setting and a second nominal setting (setting for different types of processes such as gouging process and welding process) (par.14);
control circuitry (37 as shown in fig.1) coupled to the engine (par.58 and 59 discuss of displaying the relationship between voltage and current that are applied to welding and gouging process); and
a switch (82) having a first selection (welding process) for controlling the engine (12) to operate along the first power output curve at the first nominal setting (such as welding process setting) during the arc welding type of welding process (par.50 switching between welding and gouging and providing the amount of power needed to supply the type of process), and a second selection (gouging process) for controlling the engine to operate along the second power output curve at the second nominal setting (gouging process setting) during the gouging type of welding process (par.50 and 58-59).
Feldhausen fails to teach control circuitry configured to control the engine to operate along a first power output curve corresponding to a first predetermined voltage-
Da Ponte teaches, similar engine with generator power supply, control circuitry (76 as shown in fig.7a) configured to control the engine (70 as shown in fig.7a) to operate along a first power output curve corresponding to a first predetermined voltage-to-amperage relationship at the first nominal setting (col.9, lines 60-68, col.10, lines 8-11 and lines 20-35) and to operate along a second power output curve corresponding to a second predetermined voltage-to-amperage relationship that is higher than the first power output curve at the second nominal setting (col.10, lines 20-35 and col.12, lines 60-68).
Gilliland teaches, similar power supply for welding and gouging process, control circuitry (12 as shown in figure 1) configured to control the engine to operate first power output during an arc welding type of welding process (11 as shown in fig.1) (Gilliland run the welding process by applying the first power voltage-current relationship to operate around 42 voltage with 220 amps) (col.4, lines 58-60) and to operate along a second power output that is higher than the first power output during a gouging type of welding process (running gouging process to apply second power with second voltage-current relationship to operate around 42 voltage with 460 amps which is higher power than the first power voltage and current relationship) (col.4, lines 56-57).

Feldhausen fails to teach when the engine is operating at a non-synchronous speed.
Da Ponte further teaches when the engine is operating at a non-synchronous speed (col.10, lines 20-35 and col.12, lines 60-68).


For claim 3, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein an output of the electrical outlet (60 as shown in fig.3) is voltage regulated (par.41 and 18, the voltage is regulated based on the type of process is selected because controller controls the amount of power needed from electrical outlet).
For claim 4, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein the electrical outlet (60 as shown in fig.3) is configured to provide power for an auxiliary device (grinder) (par.64).
For claim 5, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein the electrical outlet is configured to provide power for SMAW welding or plasma cutting (par.32).
For claim 6, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches a housing (the 
For claim 7, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above; except for wherein the first and second power output curves comprise voltage-to-amperage curves.
Da Ponte further teaches wherein the first and second power output curves comprise voltage-to-amperage curves (electrical power equaled voltage time current, col.10, lines 20-35 and col.12, lines 60-68).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the power supply of Feldhausen, as modified by Gilliland, to include voltage-to-amperage relationship as taught by Da Ponte for purpose allowing the generator set to operate efficiently over a wide engine/generator speed range, according to load demand and to optimize the operation of the engine (Da Ponte, abstract).
For claim 8, Feldhausen teaches welding power supply (fig.1 and 5) (abstract) comprising:
an engine (12) (par.58);
a controller (37 as shown in fig.1) coupled to the engine (12 thru cable) and configured to control the engine (12) (par.51) ; and

Feldhausen fails to teach an engine configured to operate along a first power output curve associated with an arc welding process and to operate along a second power output curve higher than the first power output curve associated with a gouging process, wherein the first and second power output curves comprise predetermined voltage-to-amperage curves, a controller configured to control the engine to operate along the first power output during a low power operation and to control the engine to operate along the second power output curve during a high power operation.
Da Ponte teaches, similar engine with generator power supply, an engine (70 as shown in fig.7a) configured to operate along a first power output curve and to operate along a second power output curve higher than the first power output curve (col.10, lines 20-35), wherein the first and second power output curves comprise predetermined voltage-to-amperage curves (col.7,lines 20-25 and col.12, lines 60-68), a controller configured to control the engine to operate along the first power output during a low power operation and to control the engine to operate along the second power output curve during a high power operation (col.10, lines 20-35 and col.12, lines 60-68).
Gilliland teaches, similar power supply for welding and gouging process, an engine configured to operate along a first power output with an arc welding process (11 as shown 
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the power supply of Feldhausen to include a first and a second power output curves corresponding to a first and second predetermined voltage-to-amperage as taught by Da Ponte for purpose allowing the generator set to operate efficiently over a wide engine/generator speed range, according to load demand and to optimize the operation of the engine (Da Ponte, abstract). Furthermore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the engine of Feldhausen, as modified by Da Ponte, to include power of gouging process that is higher than the power output of arc welding process as taught by Gilliland for purpose of performing both welding and gouging operations and providing output current capacity sufficient to prevent the rod from stubbing out (Gilliland col.2, lines 52-54).
For claim 9, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches a control panel (the side of element 34 as shown in fig.3) comprising a receptacle (62 as shown in fig.3) configured to utilize primary power to produce output power when the engine is operating along the power output curve (par.64).

Da Ponte further teaches non-synchronous primary power to produce output power when the engine is operating along the second power output curve (variable speed engine, col.10, lines 20-35 and col.12, lines 60-68).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the power supply of Feldhausen, as modified by Gilliland, to include non-synchronous primary power as taught by Da Ponte for purpose allowing the generator set to operate efficiently over a wide engine/generator speed range, according to load demand and to optimize the operation of the engine (Da Ponte, abstract).

For claim 10, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein the receptacle (62 as shown in fig.3) is protected by a current leakage device (par.49 and 64).
For claim 11, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein the output power is voltage regulated (par.54, the voltage is regulated based on the type of process is selected because controller controls the amount of power needed from electrical outlet).

For claim 13, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches comprising a control panel comprising a power outlet (60 as shown in fig.3) configured to couple to an alternate weld device during the high power operation (par.41).
For claim 14, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein the first selection corresponds to a first type of welding process, and the second selection corresponds to a second type of welding process (par.50).
For claim 15, Feldhausen teaches a welding power supply (fig.1 and 5) (abstract), comprising:
an engine (12) having a potential power output level, power output setting configured to utilize a first percentage of the potential power output level, and power output setting configured to utilize a remaining percentage of the potential power output level (par.61);
control circuitry (37) coupled to the engine (12) (par.12); 
 	an adjustment controller (dial 98) (par.54) ; and

Feldhausen fails to teach an engine having a low speed power output setting and a high speed power output setting of the potential power output level, to operate at the low speed power output setting during an arc welding operation and to operate at the high speed power output setting during a gouging operation, to tune output of the engine in accordance with the first output power curve or the second power output curve, and to operate at the low speed power output setting, and a second selection for controlling the engine to operate at the high speed power output setting.
Da Ponte teaches, similar engine with generator power supply, an engine (70 as shown in fig.7a) having a low speed power output setting and a high speed power output setting of the potential power output level (col.10, lines 20-35 and col.12, lines 60-68), to operate at the low speed power output setting during operation and to operate at the high speed power output setting during operation (col.10, lines 20-35 and col.12, lines 60-68), to tune output of the engine in accordance with the first output power curve or the second power output curve, and to operate at the low speed power output setting, and a second selection for controlling the engine to operate at the high speed power output setting (col.9, lines 60-68, col.10, lines 20-35 and col.12, lines 60-68)
Gilliland teaches, similar power supply for welding and gouging process, an engine having a potential power output level, to operate at the low power output setting during an arc welding operation and to operate at the high power output setting during a gouging operation (running gouging process to apply second power with second 
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the power supply of Feldhausen to include low and high speeds for a first and a second power output curves corresponding to a first and second predetermined voltage-to-amperage as taught by Da Ponte for purpose allowing the generator set to operate efficiently over a wide engine/generator speed range, according to load demand and to optimize the operation of the engine (Da Ponte, abstract). Furthermore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the engine of Feldhausen, as modified by Da Ponte, to include power of gouging process that is higher than the power output of arc welding process as taught by Gilliland for purpose of performing both welding and gouging operations and providing output current capacity sufficient to prevent the rod from stubbing out (Gilliland col.2, lines 52-54).
For claim 16, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein the arc welding operation comprises a SMAW welding operation (par.32).
For claim 17, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches a power receptacle (62 as shown in fig.3) configured to provide power for one or more auxiliary tools (par.41).

Da Ponte further teaches operating off a non-synchronous speed of the engine (variable speed, col.12, lines 60-68).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the power supply of Feldhausen, as modified by Gilliland, to include non-synchronous primary power as taught by Da Ponte for purpose allowing the generator set to operate efficiently over a wide engine/generator speed range, according to load demand and to optimize the operation of the engine (Da Ponte, abstract).
For claim 18, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein the power receptacle is configured to provide power for at least one of a light and a grinder (par.41 and 64).
For claim 19, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above; except for wherein the gouging operation comprises an air carbon arc gouging operation.
Gilliland further teaches wherein the gouging operation comprises an air carbon arc gouging operation (col.4, lines 41-47). 
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the power supply of Feldhausen, as modified by Da Ponte, to include air carbon arc gouging operation as taught by Gilliland for purpose of providing 
For claim 20, Feldhausen in view of Da Ponte and Gilliland teaches the invention as claimed and discussed above and Feldhausen further teaches wherein the first selection corresponds to a first type of welding process, and the second selection corresponds to a second type of welding process (par.32).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13, and 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-17 of U.S. Patent No. 9186743. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent claims the patent claims contain all the limitations of the present application claims. In this case, claims 1-12 and 15-17 of patent 9186743  teaches that a 
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicant argues that Feldhausen in view of Da Ponte and Gilliland fails to disclose or suggest the welding power supply of claim 1. 

However, Feldhausen does not explicitly disclose control circuitry configured to control the engine to operate along a first power output curve corresponding to a first predetermined voltage-to-amperage relationship at the first nominal setting during an arc welding type of welding process and to operate along a second power output curve corresponding to a second predetermined voltage-to-amperage relationship that is higher than the first power output curve at the second nominal setting during a gouging type of welding process.
 	The secondary reference, Da Ponte teaches, similar engine with generator power supply, control the control means operates to maintain the current drawn from the controllable source at a predetermined level or within a predetermined range, the sensor means comprising a voltage sensor arranged to monitor the output voltage at the intermediate DC output of the converter means, and to increase the speed of the engine to increase the power supplied to the converter means when the voltage of the intermediate DC output drops below a first voltage threshold. Furthermore, the control 
	Also, the secondary reference, Gilliland teaches, similar power supply for welding and gouging process, control circuitry to control the engine to run the welding process by applying the first power voltage-current relationship to operate around 42 voltage with 220 amps and then to operate along a second power output by running gouging process to apply second power with second voltage-current relationship to operate around 42 voltage with 460 amps which is higher power than the first power voltage and current relationship. 
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Feldhausen with Da Ponte and Gilliland as discussed in the rejection fully meets all the claimed limitations.  
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715